Case 6:17-cv-00424-MC   Document 44-4   Filed 11/13/18   Page 1 of 25




                        Matthew Grose


              McGowan v Stutesman, et al.


                    October 19th, 2017




          CC REPORTING AND VIDEOCONFERENCING
                     172 East 8th Ave
                    Eugene, OR 97401
                      541-485-0111
                   www.ccreporting.com




                                                                  Exhibit 4
                                                               Page 1 of 25
        Case 6:17-cv-00424-MC                  Document
                                                 Matthew44-4
                                                         GroseFiled 11/13/18                     Page 2 of 25

                                                            1                                                                3

            IN THE UNITED STATES DISTRICT COURT                 1
                 FOR THE DISTRICT OF OREGON                     2                            INDEX
                        Eugene Division                         3
                                                                4    WITNESS.........................................PAGE
     RONDA MCGOWAN, Personal       )
     Representative for Estate of  )                            5    MATTHEW GROSE
     Brian Babb, LEE BABB, CONNOR  )
     BABB, by and through Guardian )                            6        BY MS. BURROWS                                  4
     ad litem, STEPHANIE WOODCOOK, )
     KAYLEE BABB,                  )                            7        BY MR. SCHMIDT                                90
                                   )
               Plaintiffs,         )                            8
          v.                       ) No. 6:17-cv-00424-TC
                                   )                            9    EXHIBITS.....................................MARKED
     WILL STUTESMAN, OFFICER GROSE,)
     OFFICER PIESKE, Sgt. MCALPINE,)                            10   Exhibit 45   Continuation Report Lane County      49
     CITY OF EUGENE, a municipal )
     subdivision of the State of )                              11                Sheriff's Office; Bates
     Oregon, JANE DOE CALL TAKER, )
     John and Jane Does 1-10,      )                            12                Nos. COE 000691 - COE 000693
                                   )
               Defendants.         )                            13
                                                                14
                                                                15
                 DEPOSITION OF MATTHEW GROSE                    16
                        October 19, 2017                        17
                           Wednesday                            18
                           9:31 A.M.                            19
                                                                20
             THE DEPOSITION OF MATTHEW GROSE was taken          21
     at Harrang Long Gary Rudnick, 360 East 10th Avenue,        22
     Suite 300, Eugene, Oregon, before Christine Oljace,        23
     CSR, RPR, CRC, Certified Shorthand Reporter in and         24
     for the State of Oregon.                                   25

                                                            2                                                                4


1                                                               1                        MATTHEW GROSE,
2                          APPEARANCES                          2    having been first duly sworn to testify the truth,
3    For the Plaintiffs:                                        3    the whole truth, and nothing but the truth, was
4       MS. MICHELLE R. BURROWS                                 4    examined and testified as follows:
        420 SW Washington, Suite 300
5       Portland, Oregon 97204                                  5
        503/241-1955
6       michelle.r.burrows@gmail.com                            6                         EXAMINATION
7    For the Defendants:                                        7    BY MS. BURROWS:
8       HARRANG LONG GARY RUDNICK, PC                           8       Q.     Good morning, Officer Grose.
        360 East 10th Avenue, Suite 300
9       Eugene, Oregon 97401                                    9       A.     Good morning.
        541/485-0220
10      BY: MR. JENS SCHMIDT                                    10      Q.     Am I saying that correctly?
        jens.schmidt@harrang.com
11                                                              11      A.     Yes, ma'am.
12   Also Present:                                              12      Q.     This is the time set for your deposition.
13      LEE BABB                                                13   You have sat through almost all of the depositions,
14      MS. JAMIE IBOA                                          14   have you not?
15      NATHAN PIESKE                                           15      A.     I have.
16      WILL STUTESMAN                                          16      Q.     So is there anything you can tell me about
17                                                              17   how I am doing?
18   Reported by:                                               18      A.     Doing wonderfully.
19      CHRISTINE OLJACE, CSR-RPR                               19      Q.     So I don't -- I am not going to go through
20      CC REPORTING & VIDEOCONFERENCING                        20   all of the usual admonitions unless you have a
21      EUGENE       541/485-0111                               21   question or a concern. And you do have the right to
22                                                              22   read and review the transcript today if you so
23                                                              23   choose.
24                                                              24             I do want to go through a little bit of
25                                                              25   your background. Because you are second to the last



                                                                                                             Exhibit 4
                                                                                                          Page 2 of 25
        Case 6:17-cv-00424-MC                    Document
                                                   Matthew44-4
                                                           GroseFiled 11/13/18                      Page 3 of 25

                                                              5                                                                 7


1    in this round of depositions, I probably don't have          1       Q.       Okay. Have you -- since you have been
2    as much to ask you as I have the other officers.             2    with EPD, have you served on any specialty teams?
3                You are in plainclothes today. Are you           3       A.       Yes, ma'am.
4    working today?                                               4       Q.       Could you tell me?
5       A.       No. Today is my day off.                         5       A.       I have been assigned mostly to patrol. I
6       Q.       Okay. And you have been in here                  6    spent about six months on a downtown bicycle team.
7    consistently for about two or three weeks now. Have          7    I was on the Crisis Negotiation Team, CNT, for a
8    you been on duty any of the times you have been in           8    little less than seven years, from August of 2010
9    here?                                                        9    until May of this year. I am a field training
10      A.       No. Most of those occurred before my             10   officer, and the last two years I have been assigned
11   regular duty shift.                                          11   to DUII enforcement on my patrol team.
12      Q.       Okay. When does your shift start?                12      Q.       Okay. The Crisis Negotiation Team, did
13      A.       It begins at 5 p.m. and I work until             13   that require any specialty training?
14   3 a.m. Sunday through Wednesday are my normal                14      A.       Yes, ma'am.
15   workdays.                                                    15      Q.       And can you tell me about the training you
16      Q.       Then you come in here at nine o'clock for        16   got to be on that team?
17   these depositions?                                           17      A.       The CNT team generally has 20 hours of
18      A.       For a little bit, yes, if I can.                 18   training per month in combination with a 40-hour
19      Q.       How long have you worked for the Eugene          19   basic crisis and hostage negotiation training, as
20   Police Department?                                           20   well as another 40-hour intermediate crisis and
21      A.       About nine and a half years right now.           21   hostage negotiation training, both of which I took
22      Q.       Did you work for any other department            22   in, I think, 2010 and 2012 for the basic and
23   before Eugene?                                               23   intermediate trainings, as well as another 24-hour
24      A.       No, ma'am.                                       24   training each year. It is the Western States
25      Q.       And are you -- what is your highest level        25   Hostage Negotiation Association conference and

                                                              6                                                                 8


1    of certification with the DPSST?                             1    training.
2       A.       I have an intermediate police                    2       Q.       Where is that?
3    certification.                                               3       A.       It is held somewhere in the Northwest,
4       Q.       Okay. What year did you graduate from            4    anywhere from Alaska to Reno to Washington. It
5    high school?                                                 5    varies year by year depending on who hosts that
6       A.       1999.                                            6    training.
7       Q.       Did you get a college degree?                    7                And generally another 30- to 40-hour
8       A.       No.                                              8    training in combination with the SWAT team with Camp
9       Q.       What high school did you go?                     9    Rilea, which is over on the Oregon coast.
10      A.       South Eugene High School.                        10      Q.       Okay. Are you on the SWAT team?
11      Q.       Is that here?                                    11      A.       No, ma'am.
12      A.       Yes, it is.                                      12      Q.       Do you sometimes call out with the SWAT
13      Q.       Okay. I am sorry.                                13   team when there is a particular situation calling
14               Did you -- when -- what year did you start       14   for your skill set?
15   with the department?                                         15      A.       Yes. Generally, every single SWAT team
16      A.       In May of 2008.                                  16   call-out requires some or all of the Crisis
17      Q.       What did you do between graduating from          17   Negotiation Team to go with them.
18   high school and 2008?                                        18      Q.       Who is on the Crisis Negotiation Team
19      A.       I went to school, worked a variety of            19   right now?
20   jobs, spent a few years out of the country, got              20      A.       The sergeant is Shawn Marsh. The officers
21   married, had a child.                                        21   on that team are Michelle Jones; Brandon Rathje,
22      Q.       Okay.                                            22   R-a-t-h-j-e; Bo Rankin; Lori Barnes; Matt Backer,
23      A.       A lot of life stuff.                             23   B-a-c-k-e-r; Rochelle Given (phonetic); John Jensen;
24      Q.       Have you ever been in the military?              24   and there is one more whose name I cannot remember
25      A.       No, ma'am.                                       25   right now.


                                                     ccreporting.com
                                                                                                               Exhibit 4
                                                                                                            Page 3 of 25
        Case 6:17-cv-00424-MC                    Document
                                                   Matthew44-4
                                                           GroseFiled 11/13/18                     Page 4 of 25

                                                              9                                                                11


1       Q.       Are those all Eugene police officers?            1       A.       I don't. Not off the top of my head. I
2       A.       Yeah. They are all either police officers        2    am sorry.
3    or Rochelle is a call taker and dispatcher at the            3       Q.       And you think that the FBI hostage
4    9-1-1 center.                                                4    training folks participated in the basic training
5       Q.       Okay. Do you have any civilians that are         5    you went to?
6    assigned to that team --                                     6       A.       Yes. They issue part of that
7       A.       No, ma'am.                                       7    certification in that training, yes. They are --
8       Q.       -- other than the call taker?                    8    and organize those trainings for that basic
9       A.       No.                                              9    training.
10      Q.       Are any members of this team trained in          10      Q.       And you received your basic certificate in
11   psychology or therapeutic methods of dealing with            11   2010?
12   folks?                                                       12      A.       I believe it was in the fall and winter of
13      A.       Not that I am aware of.                          13   2010, yes.
14      Q.       Okay.                                            14      Q.       And then you got your intermediate
15      A.       I know that -- sorry. The last member is         15   certificate in 2012?
16   Jose Alvarez, and he, for a few years before working         16      A.       I believe so. I could be wrong on those
17   patrol, worked with -- as a crisis counselor.                17   dates.
18      Q.       Okay.                                            18      Q.       I will give you the dates.
19      A.       Other than that, I don't believe so, but I       19               Do you have to -- I know you have
20   am not certain.                                              20   mentioned a number of other hours of training. In
21      Q.       Prior to working for Eugene Police               21   order to maintain your certification with the Crisis
22   Department, did you do any work at any jobs that             22   Negotiation Team, do you have to conduct or
23   allowed you to deal with folks in crisis, either as          23   participate in any particular number of hours of
24   a counselor or suicide hotline operator, anything            24   training?
25   like that?                                                   25      A.       I don't believe so, no.

                                                            10                                                                 12


1       A.       No, ma'am.                                       1       Q.       Now, I know you have to maintain a certain
2       Q.       Do you ever work -- does the Crisis              2    minimum level of training to maintain your DPSST
3    Negotiation Team ever work with Cahoots?                     3    certification. Do you have to do any updates or
4       A.       Very frequently, yes.                            4    refreshers on your certification with the CNT team?
5       Q.       Do you do training with Cahoots?                 5       A.       No, I don't believe so.
6       A.       No, ma'am.                                       6       Q.       So once you get that -- do you have to be
7       Q.       And in what capacity do you work with            7    an intermediary -- let's strike that.
8    Cahoots?                                                     8                Is there a requirement that you obtain
9       A.       Most of the folks on the CNT team are            9    your intermediate certification to be on the team?
10   assigned to patrol, and so we work in conjunction            10      A.       No.
11   with Cahoots on patrol.                                      11      Q.       Do you have to have at least a basic
12      Q.       Now, all of this training that you have          12   certification to be on the team?
13   outlined for me, the original classes that you took,         13      A.       Yes. Generally, as soon as someone gets
14   training classes, the basic and then the 2012                14   on the team, they are sent to the first basic
15   intermediate classes, are those put on by Eugene             15   training that they can go to.
16   Police Department?                                           16      Q.       Okay. Beyond the basic and the
17      A.       No. The basic CNT course was hosted by --        17   intermediate, are there other additional
18   I know the FBI participates in that training or puts         18   certification programs?
19   on that training, and it was somewhere near Salem.           19      A.       Yes, there are. There is an advanced
20   I don't recall the exact area. The intermediate              20   crisis negotiation course that was offered to me,
21   course was hosted by the Eugene Police Department,           21   but it is -- generally focuses on team leader
22   but we didn't put on that training. We contacted an          22   skills, policy writing, grant writing, how to select
23   outside agency for that training.                            23   negotiators for your team, that kind of stuff. More
24      Q.       Do you remember which agency you contacted       24   administrative training than anything else, and I
25   for that?                                                    25   have not participated in that.


                                                      ccreporting.com
                                                                                                                Exhibit 4
                                                                                                             Page 4 of 25
        Case 6:17-cv-00424-MC                   Document
                                                  Matthew44-4
                                                          GroseFiled 11/13/18                       Page 5 of 25

                                                             13                                                              15


1          Q.    Okay. Now, forgive the awkwardness of            1       A.    Yes, ma'am.
2    some of these questions now. Is there a manual or a          2       Q.    Who is that lieutenant?
3    protocol or someplace that I can look for what is            3       A.    Currently it is Lieutenant Jen Bills.
4    required to be on the hostage negotiation team?              4       Q.    Okay. And if you could pick the person
5          A.    The Eugene Police Department has a policy        5    you feel is the single most knowledgeable person in
6    surrounding the CNT team. It wouldn't be as thick            6    the Eugene Police Department about crisis
7    as that book, but there is a policy.                         7    negotiation, who would you pick?
8          Q.    When you became a member of the team, were       8       A.    I would default to Sergeant Shawn Marsh as
9    you explained about all these different trainings            9    the team leader right now.
10   and certification process?                                   10      Q.    Is that your safe answer or is that --
11         A.    Yes, ma'am.                                      11      A.    I would say him or Lieutenant Jen Bills.
12         Q.    So is there a criteria? Is there a               12   Either one would be appropriate. She was also a
13   checklist? For example, when you go to law school,           13   member of the Crisis Negotiation Team a long time
14   you have to have passed one exam to get in, and you          14   ago, and she promoted to sergeant and lieutenant and
15   have to have a college degree, and you probably have         15   she oversees the SWAT and CNT teams. So either one
16   to have a certain GPA. Are there -- is there a               16   of those would be excellent resources.
17   location where all of the data on how you qualify            17      Q.    Okay. Appreciate that. Thank you so
18   for the CNT team is located? Where would I find              18   much.
19   that information?                                            19            Beyond these certification classes you
20         A.    Most of our special teams at the police          20   have mentioned to me, you listed a number of hours
21   department have a list of criteria that everyone has         21   that you have taken in hostage negotiation, and I,
22   to meet, and I believe they are all fairly similar.          22   unfortunately, did not bring your DPSST records.
23         Q.    Okay.                                            23   These additional hours that you -- have been taken,
24         A.    So -- but there is no specific list that         24   are you submitting those to DPSST to get credit for
25   is just for the Crisis Negotiation Team that I am            25   them?

                                                             14                                                              16


1    aware of.                                                    1       A.    Some of them, but not all.
2          Q.    Are there any national standards that            2       Q.    Okay. So is there a location where all of
3    apply to the Crisis Negotiation Team that you know           3    your training would be kept for me if I wanted to
4    of?                                                          4    look at all of the actual classes and training you
5          A.    Not that I am aware of, but I could be           5    took?
6    wrong.                                                       6       A.    Our training department keeps records of
7          Q.    Okay. These criteria that we are talking         7    all of our training hours that are logged with the
8    about, do you know where these criteria are derived          8    DPSST.
9    from?                                                        9       Q.    Okay.
10         A.    No, I do not.                                    10      A.    Some of those training days were spent
11         Q.    The FBI? The International Chief of              11   doing equipment maintenance, and so those were not
12   Police Association? Anything like that?                      12   logged with DPSST as official trainings. So to find
13         A.    I am not certain.                                13   out exactly how many hours I have attended team days
14         Q.    Okay. Who in your department would know          14   with the Crisis Negotiation Team, I don't believe
15   about all of that?                                           15   that is on record anywhere, no.
16         A.    I would speak to our sergeant of the             16      Q.    Do you get paid to do it?
17   Crisis Negotiation Team, Shawn Marsh.                        17      A.    Yes, ma'am.
18         Q.    Why do you recommend Sergeant Marsh to           18      Q.    So you would have to submit some kind of
19   teach me about the Eugene Crisis Negotiation Team?           19   documentation to get paid?
20         A.    As the supervisor of that team, I would          20      A.    Yes. So via my record, my time sheets,
21   expect that he would know the policies and the               21   you could probably find out which days I was at
22   criterias and the standards set forth.                       22   trainings, yes.
23         Q.    Okay. Is there a lieutenant that also is         23      Q.    And some departments have different rules
24   in the chain of command over the Crisis Negotiation          24   about getting paid for training and getting
25   Team?                                                        25   permission before you go. When you submit a


                                                   ccreporting.com
                                                                                                               Exhibit 4
                                                                                                            Page 5 of 25
        Case 6:17-cv-00424-MC                  Document
                                                 Matthew44-4
                                                         GroseFiled 11/13/18                     Page 6 of 25

                                                           17                                                                19


1    documentation to get paid for training, do you have        1    copies of that, can you make it available to him?
2    to say what the name of the training is that you are       2       A.       Happily.
3    doing or do you just write "Training"?                     3       Q.       Have you been a part of developing or
4       A.    Are you referring to my time sheet that I         4    writing any policies or procedures on crisis
5    submit electronically or when I am going out of town       5    negotiation?
6    for training?                                              6       A.       No, ma'am.
7       Q.    What I am trying to figure out is how do I        7       Q.       Okay. Have you reviewed any records in
8    get a uniform record of all of the crisis                  8    preparation for today's deposition?
9    negotiation training you have taken? How would I go        9       A.       Yes, I have.
10   about doing that?                                          10      Q.       And I am just going to -- what materials,
11      A.    I would first go to our training                  11   written or otherwise, have you reviewed in
12   department and get all of the records through DPSST        12   preparation for today?
13   that they have, as well as any certifications or --        13      A.       A handful of reports that were written by
14   and then, second, via my time sheet records.               14   the Interagency Deadly Force Investigations Team,
15      Q.    DPSST training records are online, so I           15   including interviews of myself and the other
16   can get those pretty easy. I am trying to fill in          16   officers you have deposed; some aerial photographs;
17   the gaps with the training you said that didn't go         17   some photographs of Mr. Babb's residence; and the
18   to DPSST. That -- I should also ask the training           18   in-car video from the BearCat.
19   department for any of that information?                    19      Q.       Did you listen to any dispatch recordings?
20      A.    Yes, ma'am.                                       20      A.       Not recently, no.
21      Q.    Okay.                                             21      Q.       Have you ever -- let me strike that
22      A.    They would have some that are not DPSST --        22   question.
23   that are not logged with DPSST. For example, the           23               Since March 30th of 2015 until today's
24   western states conferences that I referred to, some        24   date, have you listened to any recordings of
25   of them have been out of the state, and I don't            25   dispatch traffic on and of March 30th?

                                                           18                                                                20


1    believe those were ever filed with DPSST.                  1       A.       Yes, ma'am.
2       Q.    How many of those western states hostage          2       Q.       And about when did you review those calls?
3    training conferences have you attended?                    3       A.       I would estimate about six months after
4       A.    Five or six.                                      4    the incident, so in the fall of 2015 at the tactical
5       Q.    Did you happen to maintain or keep any            5    debrief we had for the call.
6    materials you received at these conferences?               6       Q.       Okay. And I guess that begs the question,
7       A.    Yes, I have.                                      7    did you review those dispatch calls for the debrief?
8       Q.    Are they at the department now or did you         8       A.       It was during the debrief. I don't
9    take them home?                                            9    believe I listened to them on my own. It was part
10      A.    Most of them are at home.                         10   of the group.
11      Q.    So if I ask your lawyer for copies of the         11      Q.       When was this debriefing, best estimate?
12   training material you received at the conferences,         12      A.       I am going to estimate in the fall of
13   would be able to get them to Mr. Schmidt?                  13   2015, September, October.
14      A.    All of the ones that I have I would give          14      Q.       Were there any handouts or
15   to him, yes.                                               15   documentation -- I started that question before I
16      Q.    And that is fair. So the other training           16   thought it through. Were there any materials
17   that you received that did not involve these               17   created and handed out for that debriefing?
18   conferences, do you also have paperwork or                 18      A.       I don't believe so.
19   documentation from that training?                          19      Q.       And can you tell me who ran the
20      A.    Not all of them, no.                              20   debriefing?
21      Q.    All right. And the materials for the              21      A.       I believe it was Lieutenant Klinko.
22   basic and intermediate certification programs, do          22      Q.       Can you tell me the format, how that
23   you have any of that material left?                        23   debriefing went?
24      A.    I believe I have both of those.                   24      A.       It was mostly a critical debriefing of the
25      Q.    And again, if I asked Mr. Schmidt for             25   incident itself, what we did in the roles that we


                                                    ccreporting.com
                                                                                                              Exhibit 4
                                                                                                           Page 6 of 25
        Case 6:17-cv-00424-MC                   Document
                                                  Matthew44-4
                                                          GroseFiled 11/13/18                        Page 7 of 25

                                                            21                                                                23


1    participated in on the call for service.                    1       A.       I don't.
2       Q.      Do you know if the debriefing was held           2       Q.       You know, in any group there is always
3    before or after the deadly force review report was          3    someone who doesn't say anything. Was everyone
4    issued?                                                     4    active in this debriefing?
5       A.      I believe it was -- I believe the debrief        5       A.       I don't recall. I may have been the one
6    was long after the report was completed.                    6    that didn't speak much, but I don't recall exactly.
7       Q.      Okay. It looks like the report -- and            7       Q.       Now, you said earlier that you worked
8    this is just a slide show. It looks like the report         8    patrol for most of your tenure with the Eugene
9    was finished about April of 2015 and the debrief was        9    Police Department. Is that correct?
10   within the fall of 2015?                                    10      A.       Yes, ma'am.
11      A.      Correct, so several months after.                11      Q.       You said that you are now working on a DUI
12      Q.      Do you remember if any of the materials          12   investigative -- is that a team?
13   that were used or created as part of the deadly             13      A.       No. I am assigned to patrol, but my
14   force review were used in your debriefing?                  14   specific focus on patrol is DUII and traffic
15      A.      I don't recall there being any handouts at       15   enforcement.
16   all, any paperwork or slide show or anything of that        16      Q.       Are there other emphasis for patrol
17   matter.                                                     17   officers?
18      Q.      But they played the tapes of the dispatch        18      A.       Yes. There is special teams that you are
19   calls?                                                      19   aware of. For example, the traffic enforcement
20      A.      I think so, yes. I think -- I remember           20   unit, the downtown bicycle team. There are two of
21   hearing the audio of the dispatch, yes.                     21   us assigned to DUI enforcement so we -- so that all
22      Q.      Do you remember who all was present at           22   seven days of the week are covered on patrol. There
23   that debriefing?                                            23   is airport officers. Is that what you are asking?
24      A.      Not each -- not each individual, no.             24   Does that answer your question?
25      Q.      Do you remember anybody?                         25      Q.       Well, I wasn't exactly sure what I was

                                                            22                                                                24


1       A.      I believe most of the people you have            1    asking when I asked the question, but now you have
2    deposed this week were there in attendance.                 2    helped me clarify. My -- I guess I always believed
3       Q.      Anybody besides the folks I have deposed?        3    that any patrol officer could make a DUI stop and
4    Because there were some officers I haven't yet              4    investigate it. Is that fair?
5    deposed.                                                    5       A.       Yes, that is fair and accurate, but my --
6       A.      Not that I can think of. I am sorry.             6    I am specifically assigned to do that. So I don't
7       Q.      Okay. Both sergeants were there, Vinje           7    go to regular calls for service, so instead of being
8    and McAlpine, at the debrief?                               8    tied down on a cold burglary that might take three
9       A.      I believe so.                                    9    or four hours, I am essentially left free to do
10      Q.      Now, I have never been to a police               10   traffic enforcement and actively search for DUII,
11   debriefing. I have always wanted to. But can you            11   intoxicated drivers.
12   tell me exactly how this one was run?                       12      Q.       Okay.
13      A.      Yes. Generally in a debriefing -- I don't        13      A.       Does that make sense?
14   remember the specifics of this one, but in a                14      Q.       Yeah.
15   debriefing, generally we talk about an outline of           15      A.       Okay.
16   the call and what happened, and then people can             16      Q.       Do you ever get called by other patrol
17   participate and we critique what we did and how the         17   officers if they see someone they suspect of driving
18   event ended.                                                18   under the influence?
19      Q.      Okay. Were you ordered to go to the              19      A.       All of the time.
20   debriefing?                                                 20      Q.       Okay. And are you the go-to guy, and your
21      A.      I don't believe I was ordered to go, no.         21   other officer, to investigate DUIs so the other
22      Q.      So it was a voluntary --                         22   patrol officers can do all these other things like
23      A.      I believe so.                                    23   burglaries and --
24      Q.      All right. And do you remember any               24      A.       Correct.
25   specific officer who spoke at the debriefing?               25      Q.       Okay. I think I got it now.


                                                     ccreporting.com
                                                                                                              Exhibit 4
                                                                                                           Page 7 of 25
        Case 6:17-cv-00424-MC                   Document
                                                  Matthew44-4
                                                          GroseFiled 11/13/18                   Page 8 of 25

                                                           25                                                              27


1             On March 30th of 2015 -- and you know we          1       A.    Those training days are generally on
2    have been talking for three weeks about the call for       2    Wednesdays at eight o'clock in the morning after I
3    service to the Devos Street address. Do you                3    have been asleep for about two hours, and I have
4    remember how you were called out to that address or        4    been doing that for seven years of two days a month
5    how you got yourself out there?                            5    either 20-hour workdays or little sleep between.
6       A.    I do. The call for service came in just           6    The call-out schedule is conflicting -- the
7    around 5 p.m., which is my start time, so I remember       7    call-outs with the SWAT team are conflicting with
8    that I was loading up my patrol vehicle in the first       8    child care and family life so --
9    ten minutes of my shift when the call for service          9       Q.    Okay. I get it.
10   came out, and I went in service and dispatched             10            But at the time, in March of 2015, you
11   myself to the address.                                     11   were still on CNT?
12      Q.    And you have heard my different lines of          12      A.    Yes, ma'am.
13   questioning with all of the different officers.            13      Q.    At that time -- and let's focus these
14   What information -- well, let me start that over.          14   questions on 2015 -- how many times were you getting
15            By now you have heard every other                 15   called out in your capacity as a hostage negotiator
16   officer's testimony about what they heard, what they       16   or crisis negotiator?
17   knew, when they went to the location, and I ask that       17      A.    It is a two -- I guess it is a twofold
18   question specifically because the courts have              18   question. The first part of it is an official
19   indicated it is what the officer knew at the moment        19   call-out where an entire team or portions of the
20   they took a particular course of action.                   20   team are called out, that would range anywhere from
21      A.    Uh-huh.                                           21   six to 15 times a year, but I would utilize the CNT
22      Q.    Are you able to remember now what you knew        22   skills and training that I developed -- I would try
23   distinguished from what all of the other officers          23   and use them all of the time on patrol. I would
24   have testified to?                                         24   volunteer for suicidal subject calls. I would
25      A.    Yes, ma'am.                                       25   volunteer for subjects-in-crisis calls.

                                                           26                                                              28


1       Q.    Can you tell me what you knew about the           1       Q.    Is there something in particular about
2    call for service prior to arriving at the address?         2    crisis -- I am using your term. Every call for
3       A.    That it was an armed, suicidal subject.           3    service is a bit of a crisis. I get that. But is
4    The call was generated via his therapist. I                4    there something about these types of calls, the
5    remember details -- and I don't recall if this is          5    crisis calls, that appeal to you, that you like?
6    prior to arriving at the home or in the first short        6       A.    Yes.
7    bit, but it was a combat veteran. And there was            7       Q.    Could you tell me what that is?
8    mention of a pistol round that had been fired              8       A.    I like working with people. I really
9    through a window, out a window. I am not exactly           9    enjoy the deescalation portions of police work. I
10   sure exactly what the verbiage was.                        10   like interacting with people. I don't enjoy
11      Q.    And you were a patrol officer on that             11   investigating property crimes and drug crimes.
12   date?                                                      12   Those things don't really appeal to me, but I do
13      A.    Yes, ma'am.                                       13   enjoy working with people that are in crisis.
14      Q.    And you -- oh, I forgot to ask you one            14      Q.    So over the course of your time with
15   follow-up question.                                        15   Eugene Police Department and the increased training
16            I think you said that you were on the             16   and the on-the-job experience that you gathered, did
17   Crisis Negotiation Team until May of this year.            17   you find that you became more skilled at negotiating
18      A.    Correct.                                          18   with people in conflict?
19      Q.    Are you no longer on the CNT?                     19      A.    Yes, ma'am.
20      A.    That's correct.                                   20      Q.    And was there any particular turning point
21      Q.    And why did you leave the CNT?                    21   in your career that you noticed that you were
22      A.    I left voluntarily for -- it was due to           22   getting good at what you were doing?
23   the scheduling conflicts with that team.                   23      A.    Getting good? I am always trying to get
24      Q.    What was the scheduling conflict, if I            24   better. I don't think that I am an expert by any
25   might ask?                                                 25   means or anything like that, but I try. I just


                                                   ccreporting.com
                                                                                                           Exhibit 4
                                                                                                        Page 8 of 25
        Case 6:17-cv-00424-MC                  Document
                                                 Matthew44-4
                                                         GroseFiled 11/13/18                   Page 9 of 25

                                                           29                                                              31


1    enjoy working with people.                                 1    Not always.
2          Q.   Is there a degree of personal satisfaction      2       Q.    But it works for you?
3    if you can talk someone out of committing suicide?         3       A.    Not always.
4          A.   Very much so.                                   4       Q.    Do you think it is part of your
5          Q.   What about other -- you may run into folks      5    personality that you can diffuse an otherwise
6    who may not necessarily be suicidal but may be             6    volatile situation?
7    having significant emotional problems at that point.       7       A.    I like to think so, yes.
8    Do you have any particular way you approach a              8       Q.    Okay. You seem like a very nice young man
9    specific situation to figure out what you need to          9    to me.
10   do?                                                        10      A.    Thank you.
11         A.   With people that are in crisis, I               11      Q.    Okay. Let's get back to March 30th, 2015.
12   generally try and approach them all with empathy.          12   You were in uniform that day and you were driving a
13   Empathy, rapport building generally seems to be the        13   patrol car?
14   best way to resolve all of those, the overall              14      A.    Yes, ma'am.
15   majority at least.                                         15      Q.    And you were responding to what sounded
16         Q.   So in order to build empathy, don't you         16   like a very difficult situation?
17   have to get to know the person?                            17      A.    Yes.
18         A.   Yes.                                            18      Q.    Okay. Did you -- when you arrived, were
19         Q.   And have you adopted or used specific           19   there other officers present?
20   techniques to get to know the person you are gaining       20      A.    Yes.
21   empathy with?                                              21      Q.    Do you remember who was present when you
22         A.   Yes. Generally through conversation.            22   first arrived?
23         Q.   And I -- there are a number of different        23      A.    Not every person, no. I specifically
24   tactics or techniques that are taught. Is there any        24   remember Officer DeWitt already being there on
25   particular one that you go to the most often?              25   scene. Perhaps Officer Stutesman as well, but I

                                                           30                                                              32


1          A.   No, not that I can think of.                    1    don't remember everyone that was on location.
2          Q.   Okay. And do you find that these skills         2       Q.    When you did the debrief in the fall of
3    that you have developed as a hostage crisis                3    2015, did you go through those sets of questions --
4    negotiator have worked just generally in all of the        4    who was there, who arrived, where do you go, that
5    patrol work that you do?                                   5    sort of thing?
6          A.   Yes.                                            6       A.    Not in great detail that I remember.
7          Q.   Could you tell me how you have seen that        7       Q.    Okay. Now, this is Exhibit 16, and you
8    evolve and work for you?                                   8    have sat here as I have gone through this exhibit
9          A.   Yes. Very low use-of-force rates at work.       9    with a number of witnesses. I like to use it
10   It is very rare that I have to use force with people       10   because -- well, it has got one of the more
11   or on people. Contacting people that are very              11   important locations in this situation on it. This
12   hostile and aggressive, their attitudes can change         12   is the address at 2244 Devos Street. Do you
13   over time working with me. I have found that that          13   remember where you approached Devos Street when you
14   is something that I am pretty good at.                     14   first arrived?
15         Q.   So your approach is interesting to me,          15      A.    Yes. I arrived from Barger, which would
16   because of all of the hundreds and hundreds of             16   be somewhere down here, and I parked my patrol car
17   police officers I have deposed, there was a theme          17   somewhere off the paper down to the side.
18   for a long time that officers are taught to control        18      Q.    And then you approached on foot?
19   the situation -- voice, manner, demeanor, whatever         19      A.    Yes, ma'am.
20   techniques. Do you find that to be counterintuitive        20      Q.    Could you tell me your route?
21   to your work as a patrol officer?                          21      A.    It was north on Devos Street.
22         A.   Each and every call is different, as is         22      Q.    And what we have heard from other officers
23   each and every person, so sometimes it works.              23   is that this driveway at 2244 appeared to be a
24   Sometimes talking to people can deescalate things          24   meeting point for a number of officers. Were there
25   and get people to calm down to work well with us.          25   officers in this driveway at 2244 when you first


                                                    ccreporting.com
                                                                                                            Exhibit 4
                                                                                                         Page 9 of 25
       Case 6:17-cv-00424-MC                   Document
                                                 Matthew44-4  Filed 11/13/18
                                                          Grose                                   Page 10 of 25

                                                            33                                                               35


1    arrived?                                                    1    phone with his therapist. A lot of the radio
2       A.       I believe so, yes.                              2    traffic was officers that were arriving at the scene
3       Q.       Okay. And was the BearCat there when you        3    and where they were going, where they were staging,
4    first arrived?                                              4    for example, their positions on the perimeter of the
5       A.       No.                                             5    home. I believe that is all I recall.
6       Q.       How long were you there before the BearCat      6          Q.   Okay. You heard yesterday Sergeant
7    arrived?                                                    7    McAlpine, who testified that he was expecting
8       A.       This is an estimation only, 15 minutes.         8    officers to take positions on the perimeter or
9       Q.       Okay. Now, I am going to have you look at       9    wherever based upon their training and experience.
10   the dispatch record, which is Exhibit 7 here at the         10   Is it common on these types of calls, the March 30th
11   back, and let's get the timeline about your                 11   type of call, for that to happen? The incident
12   activities that day to the best of your ability.            12   commander will expect the officers to know where to
13   And I do understand from other officers that this           13   go?
14   may not be precise to the minute of things, but it          14         A.   It is not uncommon for them to expect us
15   is a good guideline. If -- and again, as you                15   to know where to go. It depends on the sergeant.
16   remember I have told a couple of officers, the              16   Some supervisors will tell specific people to go to
17   dispatchers tell us that these first four pages are         17   specific locations. Others will just hear where
18   basically their CAD records of what they were               18   they are going and realize and know that those
19   conveying to folks, and then the radio traffic              19   positions are covered.
20   starts on page 4 of 11.                                     20         Q.   Sure.
21               What was your call sign that day?               21              So since you have a great deal of
22      A.       My call sign was 4E31.                          22   experience in going through crisis situations, is it
23      Q.       It might be easier for you to start on          23   helpful to know where every officer is located
24   page 4 and tell me -- let's go through the timeline         24   during the situation?
25   of what this record shows about what you did that           25         A.   The more information the merrier, yes.

                                                            34                                                               36


1    day.                                                        1          Q.   Okay. All right. And during this
2                So when does it show on Exhibit 7 your          2    situation -- I don't have another word for it, but
3    first call for service, whether -- and you said you         3    let's just call it the March 30th incident.
4    self-dispatched, so where is that entry? What is            4               During the March 30th incident, do you
5    the time?                                                   5    recall at any point in time either sergeant who was
6       A.       I see my designator as 4E31 first at            6    present, McAlpine or Vinje, assigning officers to
7    5:14:47 p.m. on March 30th.                                 7    specific locations?
8       Q.       And then if you could follow down and find      8          A.   I don't.
9    every time your designator is listed and tell me            9          Q.   Did you have an understanding, at least by
10   what you were doing and at what time, according to          10   the time you arrived at 5:26 -- and that is an
11   Exhibit 7.                                                  11   approximate. These are all approximate times for
12      A.       The next time I see 4E31 is at 5:26:59.         12   purposes of my questions.
13      Q.       What does it say you were doing?                13              Did you have an understanding as of
14      A.       That I arrived at the location.                 14   approximately 5:26 where various officers were
15      Q.       That took you 12 -- approximately 12            15   located?
16   minutes to get there?                                       16         A.   I had an approximate estimate, yes.
17      A.       Yes.                                            17         Q.   Okay. Now, you have heard --
18      Q.       Okay. And in that 12 minutes that you           18         A.   I would like to step back one question --
19   were driving, was there more radio traffic about            19         Q.   Go ahead.
20   what was happening at the Devos Street address?             20         A.   -- about being assigned. Yes, I was
21      A.       Yes, ma'am.                                     21   assigned to sit in the passenger seat of the
22      Q.       Can you tell me, if you can, what               22   BearCat.
23   additional information you were acquiring in those          23         Q.   Okay.
24   approximate 12 minutes?                                     24         A.   I remember myself being specifically
25      A.       Information about Mr. Babb being on the         25   assigned to that location.


                                                     ccreporting.com
                                                                                                             Exhibit 4
                                                                                                         Page 10 of 25
       Case 6:17-cv-00424-MC                      Document
                                                    Matthew44-4  Filed 11/13/18
                                                             Grose                               Page 11 of 25

                                                             37                                                              39


1          Q.    Who assigned you to that location?               1    from a pager. We may have had pagers at the time.
2          A.    I believe it was Sergeant McAlpine.              2       Q.    So you will get some direction to go to a
3          Q.    Do you know why you were assigned to that        3    particular address?
4    location?                                                    4       A.    Correct.
5          A.    For the negotiation role of being in the         5       Q.    Okay. I didn't know if you just listened
6    BearCat.                                                     6    to the radio all day long and --
7          Q.    Were you the only -- I know that Officer         7       A.    No.
8    Barnes was there on the March 30th incident. Do you          8       Q.    -- showed up.
9    know why Sergeant McAlpine picked you to be the --           9       A.    No.
10   to play that role of hostage negotiator?                     10      Q.    Okay. So on this call, do you know
11         A.    Yeah. Officer Barnes was not on the CNT          11   whether or not members of CNT were actually paged or
12   at the time. She has been on the team for probably           12   called out to the March 30th incident?
13   18 months now.                                               13      A.    I don't recall. If they were, they would
14         Q.    Okay. I did not know that. Thank you for         14   have been paged out simultaneously with the SWAT
15   clarifying.                                                  15   team.
16               Were there any other members of the CNT          16      Q.    Are they ever called separate from SWAT?
17   other than yourself at the March 30th incident?              17      A.    Very rarely.
18         A.    I don't believe so.                              18      Q.    Why is that? Do you know?
19         Q.    Have you worked with Sergeant McAlpine in        19      A.    I believe that the EPD policy dictates
20   the past?                                                    20   that the CNT team is paged out with the SWAT team.
21         A.    I have.                                          21      Q.    And if both teams are present at a
22         Q.    At different -- at different crises              22   particular call, is the SWAT sergeant your sergeant
23   situations like this?                                        23   directing your duties that day?
24         A.    Yes. And he was my patrol sergeant for a         24      A.    The sergeant of the CNT team generally
25   period of time in the past.                                  25   runs the CNT portion of that call.

                                                             38                                                              40


1          Q.    And have you worked with him on SWAT             1       Q.    So let's create -- think of -- think of a
2    calls?                                                       2    very significant call-out that you have been on with
3          A.    I have.                                          3    the SWAT team and the CNT team. Can you go through
4          Q.    And tell me how this works. If you are           4    sort of the mechanics of what happens when two teams
5    going out to a crisis call and CNT is specifically           5    are on a crisis call like that?
6    asked to go on this call, does the whole team show           6       A.    Yes. We are all on the same radio
7    up?                                                          7    channel. We are generally all working together for
8          A.    It depends on the call.                          8    the same goal, but there is a lot of moving parts,
9          Q.    Tell me what you mean by that.                   9    so there are frequently two SWAT sergeants,
10         A.    So if there is a SWAT call-out and a CNT         10   potentially a lieutenant at the scene and a CNT
11   call-out, generally the whole team does not respond,         11   sergeant and a large number of officers.
12   because a lot of us are off duty, on vacation, have          12      Q.    Now, I have a very rudimentary concept of
13   other obligations, so a hundred percent response             13   what SWAT does, and I have sued SWAT officers in the
14   from the CNT team is very rare, but sometimes they           14   past. So is the purpose of SWAT at those calls to
15   just need two or three, depending on the call.               15   provide security and perhaps lethal cover for an
16               For example, if it is a search warrant, a        16   entry into a house?
17   planned search warrant with a relatively lower               17      A.    That is a portion of what they do, I
18   likelihood of needing us, they will just take                18   believe, but I am also not a SWAT team member, so my
19   perhaps two negotiators and the sergeant. So other           19   knowledge of what they do is also rudimentary.
20   call-outs will require everybody to attend that can.         20      Q.    How do you see your role when the SWAT
21         Q.    And does dispatch say all members of CNT         21   team and the CNT team are called out jointly? What
22   available go to the call?                                    22   are you supposed to do?
23         A.    No. If it is a call-out where we are             23      A.    Work for a peaceful resolution without
24   paged out from home, the SWAT and CNT team, all of           24   having -- to basically avoid them having to use any
25   us will receive either a text message or a page              25   force at all.


                                                      ccreporting.com
                                                                                                                Exhibit 4
                                                                                                            Page 11 of 25
       Case 6:17-cv-00424-MC                 Document
                                               Matthew44-4  Filed 11/13/18
                                                        Grose                                   Page 12 of 25

                                                           41                                                               43


1       Q.     You mean SWAT?                                   1    to. Some of that stuff is more tactical-based
2       A.     Correct.                                         2    information. But also for the CNT team, we are
3       Q.     And how does that happen? When you have          3    trying to learn about family members, medical
4    got these two teams and multiple sergeants present,        4    history, mental health history, medications,
5    who makes the decision about what to do in what            5    important things to the person we are trying to talk
6    order?                                                     6    to, things that we can use and topics of
7       A.     Generally, the on-scene commander, who is        7    conversations we can help to deescalate situations.
8    usually a lieutenant if they are there, or whatever        8       Q.      Okay. And in this call on March 30th, did
9    sergeant is the on-scene commander. And the SWAT           9    you have those resources available to you -- the
10   team is aware of what we do and how we do what we          10   intel gathering, the witness interviews -- to
11   do. They generally give us adequate time to try and        11   negotiate with Mr. Babb?
12   deescalate and avoid confrontation. They use force         12      A.      No.
13   as the last resort routinely.                              13      Q.      Okay. And is there some reason why that
14      Q.     Okay. Why are multiple members of CNT            14   wasn't done, why that part of hostage negotiation
15   called to a particular crisis?                             15   wasn't done?
16      A.     There is a lot of moving parts and a lot         16      A.      I was the only CNT team member at the
17   of assignments. There is generally a primary               17   call, and the rest of the team hadn't been called
18   negotiator, a coach. There is a lot of equipment to        18   out yet.
19   deploy. There is intel to gather, witnesses to             19      Q.      Do you know why the rest of the team had
20   interview.                                                 20   not been called yet?
21      Q.     What does the coach do?                          21      A.      Yes. It was a pretty dynamic call for
22      A.     The coach sits with the primary                  22   service, and it was very quick and very fast. And
23   negotiator, listens to the conversation, and is            23   oftentimes we will get to -- we will get to a call
24   basically a listening ear to provide support and           24   for service comparable to this one, and then the
25   encouragement and ideas.                                   25   entire thing will just dissolve and go away and

                                                           42                                                               44


1       Q.     Who picks the primary negotiator in a            1    there is no need to call out as many resources as we
2    joint call like that?                                      2    would if it were a prolonged call.
3       A.     Ideally, it would be the sergeant if the         3               So those resources would have been
4    sergeant is there, and they can assign parts.              4    available if we had needed them and called for them,
5       Q.     Okay. Have you ever taken the role of            5    but we were still at the very beginning of our
6    primary negotiator in a crisis call?                       6    investigation to find out what was going on, what we
7       A.     Yes, ma'am.                                      7    had.
8       Q.     How many times do you think you have done        8       Q.      Okay. So let's go back to the dispatch
9    that?                                                      9    record. And it says -- your last entry that you
10      A.     I would estimate a guess of 10 to 15.            10   have testified to was 5:26:59, when you arrived at
11      Q.     Over seven, eight years?                         11   the Devos Street address. What is the next entry,
12      A.     Correct.                                         12   what time and what were you doing?
13      Q.     And how many times have you played the           13      A.      The next time I see my designator is
14   role of coach?                                             14   7:55 p.m. and at 450 Country Club.
15      A.     An equal amount of times. It is also a           15      Q.      Is that -- that is a long time without --
16   guess, though.                                             16      A.      Yes.
17      Q.     Okay. And that is fine. I respect your           17      Q.      -- seeing you on the dispatch call.
18   answer.                                                    18      A.      Yes, it is.
19             When you say that there is a lot of intel        19      Q.      You were there and doing things. Correct?
20   gathering and witnesses to interview, in your role         20      A.      I was.
21   on CNT what are you trying to find out with -- with        21      Q.      Were you on the radio during that time
22   intel gathering, witness interviews?                       22   period?
23      A.     Trying to gather information that is             23      A.      I believe so.
24   important to anyone, so information about weapons,         24      Q.      I know during that time period, what we
25   prior arrests of the people we are trying to speak         25   have just identified, the hour and a half, you were


                                                 ccreporting.com
                                                                                                              Exhibit 4
                                                                                                          Page 12 of 25
       Case 6:17-cv-00424-MC                   Document
                                                 Matthew44-4  Filed 11/13/18
                                                          Grose                                   Page 13 of 25

                                                             45                                                                47


1    trying to call Mr. Babb inside his house. Were you           1    Department?
2    using a personal cell phone?                                 2       A.       I don't think so. I think it would just
3       A.       No, ma'am.                                       3    show up with that phone number that I gave you.
4       Q.       A department-issued cell phone?                  4       Q.       A phone number? Okay.
5       A.       Correct.                                         5                Do you know at any point in time whether
6       Q.       Is it one that you always carry with you?        6    Ms. Higgins was asked to get off the phone so you
7       A.       Yes.                                             7    could call through?
8       Q.       Do you still have that same cell phone?          8       A.       Yes. I recall one of the sergeants -- I
9       A.       No, I do not.                                    9    believe it was Sergeant McAlpine -- requesting via
10      Q.       Do you remember the phone number for that        10   the Station 1 dispatcher to tell the call taker to
11   cell phone?                                                  11   have Ms. Higgins hang up the phone.
12      A.       Yes.                                             12      Q.       Okay. Was -- and that -- did that happen,
13      Q.       Can you tell me?                                 13   then, after you tried to make those calls to
14      A.       It is (541)359-6838.                             14   Mr. Babb?
15      Q.       6838?                                            15      A.       That happened after I had been trying to
16      A.       Correct.                                         16   make phone calls to Mr. Babb that were unsuccessful
17      Q.       How many times do you remember you tried         17   and after the information was relayed to us that
18   to call Mr. Babb?                                            18   Ms. Higgins was no longer able to communicate with
19      A.       This is an estimation only, 15 to 20             19   Mr. Babb.
20   times.                                                       20      Q.       Okay. These 15 or so attempts to call
21      Q.       And I know you got through at least once.        21   Mr. Babb, were those all made from inside the
22   Is that correct?                                             22   BearCat?
23      A.       Correct.                                         23      A.       I don't believe so. I believe I started
24      Q.       And the other times were you getting a           24   trying to make phone calls with him relatively
25   busy signal? Were you getting voicemail? What was            25   quickly after I arrived on the scene, but I could be

                                                             46                                                                48


1    happening on the phone when you were trying to make          1    wrong.
2    these calls?                                                 2       Q.       Okay.
3       A.       At first it would go straight to                 3       A.       May I look through these transcripts here?
4    voicemail, which generally indicates to me that he           4    There might be a time where it was dictated for me
5    is on the phone with someone else or the phone is            5    to start calling him but --
6    turned off. I believe at the time he was on the              6       Q.       Yeah. Try the first four pages. It might
7    phone with his therapist, Ms. Higgins.                       7    be in there.
8                Then later the phone would ring and after        8                The construction noise is loud out there.
9    several rings would go to voicemail, so someone just         9       A.       So no, I don't see any details where it
10   wasn't answering. And then finally, near the very            10   indicated me to start making phone calls to
11   end, Mr. Babb did answer the phone.                          11   Mr. Babb. I honestly can't remember if I started
12      Q.       So the phone that you were using that day,       12   making phone calls to him before or after I was in
13   when -- do you have a blocking function so no one            13   the BearCat.
14   knows what the number is if they are receiving your          14      Q.       Okay. What happened to that phone? Did
15   call?                                                        15   you just turn it in to the department?
16      A.       I don't think there is a blocking                16      A.       Yes.
17   function. I know you can press star 67, I think, to          17      Q.       Do you know when you did that?
18   block phone numbers. It is a regular old flip                18      A.       It was earlier this year. Oh, let's see.
19   phone. There is no special functions to it. It is            19   Strike that. It was -- I would say the late summer,
20   just a --                                                    20   early fall of 2016 I was given an upgraded phone to
21      Q.       Okay.                                            21   a smart phone, and I swapped out that old one for
22      A.       I don't know if there is a blocking              22   the new one.
23   function.                                                    23      Q.       And a new phone number?
24      Q.       So if somebody received a call from that         24      A.       Same phone number.
25   phone, would they know it was from the Eugene Police         25      Q.       Same phone number. Okay. And again, it


                                                     ccreporting.com
                                                                                                                 Exhibit 4
                                                                                                             Page 13 of 25
       Case 6:17-cv-00424-MC                   Document
                                                 Matthew44-4  Filed 11/13/18
                                                          Grose                                  Page 14 of 25

                                                             49                                                               51


1    would be on whatever account the department uses for         1       Q.      So this statement and this deposition that
2    cell service?                                                2    we are doing right now are the only two times you
3       A.       Yes.                                             3    have given a formal statement about what happened on
4       Q.       Okay.                                            4    March 30th?
5       A.       They use Verizon. And my assumption is           5       A.      I believe so, yes.
6    they would keep records of all those incoming and            6       Q.      Okay. Did anybody call you and ask you
7    outgoing phone calls.                                        7    for any follow-up information about things you may
8       Q.       Is there an audit of your cell phone usage       8    have noted?
9    within the department?                                       9       A.      I don't think so.
10      A.       Not that I am aware of.                          10      Q.      Okay. Let's go back to Exhibit 16 for a
11      Q.       I ask, because sometimes there is                11   second.
12   controversies in public entities over the misuse of          12              Before the BearCat arrived, what -- where
13   cell phones.                                                 13   were you located? And you said it was approximately
14               Okay. Let's -- let me show you or give           14   15 minutes before the BearCat arrived.
15   you your statement.                                          15      A.      I believe I stayed here in the front of
16                   (Deposition Exhibit No. 45 marked            16   the residence. I am not sure if I stayed here at
17                      for identification.)                      17   2244 Devos Street or one house to the north. I
18   BY MS. BURROWS:                                              18   believe at some point in time I was over here in
19      Q.       Could you take a look at 45, and is this a       19   that yard.
20   narrative of the statement you gave to Investigator          20      Q.      So in those 15 minutes when you were out
21   Jones as part of your role in the Babb incident?             21   front, did you hear Mr. Babb yelling or saying
22      A.       Yes, ma'am.                                      22   anything from inside the house?
23      Q.       And again, you told me that this is one of       23      A.      No, ma'am.
24   the documents you reviewed for today's deposition.           24      Q.      Did you see him come out of the house in
25   When was the last time you reviewed this statement?          25   those 15 minutes?

                                                             50                                                               52


1       A.       Last night.                                      1       A.      No. Prior to the arrival of the BearCat,
2       Q.       Last night?                                      2    I did not see him come out of the house.
3                Was this statement recorded? Do you know?        3       Q.      Did you see him in the windows at any
4       A.       I don't know if it was. I don't recall           4    point in time in those 15 minutes?
5    there being a recorder in the room.                          5       A.      I don't remember if I saw him in the
6       Q.       Okay. Some of these reports do note that         6    windows, no.
7    there was a recording going on, but you don't                7       Q.      In those 15 minutes, did you hear radio
8    remember being told or shown that you were being             8    traffic from other officers who may have gotten eyes
9    recorded?                                                    9    on Mr. Babb?
10      A.       I don't recall.                                  10      A.      Yes.
11      Q.       When you reviewed this statement the last        11      Q.      And what were they telling you?
12   time, do you -- you agree that this is in substance          12      A.      That he was coming to the windows and
13   an accurate rendition of what you told the                   13   opening and closing blinds in the upstairs windows.
14   investigator?                                                14      Q.      In front or in back?
15      A.       I do.                                            15      A.      I can't remember.
16      Q.       Were there any even minor misstatements or       16      Q.      Okay. Do you remember which officers were
17   changes or adjustments that you would make to this?          17   giving you that information?
18      A.       Not that I can think of.                         18      A.      I remember Officer Kidd relaying
19      Q.       Okay. Other than this interview by               19   information about seeing windows open or Mr. Babb at
20   Detective Jones, were you interviewed by anyone else         20   windows.
21   as part of an investigation of this incident?                21      Q.      Okay. And in -- before the BearCat
22      A.       No, ma'am.                                       22   arrived, where was Officer Kidd located, if you
23      Q.       Were you interviewed by anyone that is           23   recall?
24   part of the use of force review matter?                      24      A.      I don't know exactly. I believe he was in
25      A.       I don't think so.                                25   one of the neighboring houses, but I wouldn't be


                                                     ccreporting.com
                                                                                                                Exhibit 4
                                                                                                            Page 14 of 25
       Case 6:17-cv-00424-MC                    Document
                                                  Matthew44-4  Filed 11/13/18
                                                           Grose                                 Page 15 of 25

                                                             53                                                               55


1    able to remember his location.                               1    had what is called a Code 9 for that call for
2         Q.     Okay. At some point, Officer Kidd did get        2    service, which means that any radio traffic
3    on the roof of 2244. Had the BearCat already                 3    pertaining to that call should remain on that
4    arrived when he took that position?                          4    station so anybody leaving and taking additional
5         A.     I don't know.                                    5    information on a different channel would be very --
6         Q.     Did you see him get on the roof?                 6    it would be inappropriate and really odd.
7         A.     I don't think so, no.                            7       Q.      Okay. Why would any officer do that if it
8         Q.     Was there any officer on any other roof          8    did happen? I am not saying it did, but if somebody
9    shown in this picture?                                       9    did go off channel, what --
10        A.     I know that at some point in time Officer        10      A.      I don't know why.
11   Farley was on a ladder and on a roof, but I don't            11      Q.      Okay. Now, at any point after your
12   recall when or where that occurred.                          12   arrival at the scene, do you know where the officers
13        Q.     Officer McAlpine thinks it was this              13   who were posted back here were located?
14   residence just to the north of 2244. Does that               14      A.      Specifically, no. I knew that there were
15   sound right to you?                                          15   officers posted behind the residence, but I don't
16        A.     It does. As I am looking at the map, in          16   know their specific location.
17   recollection, that would be -- if I had to guess             17      Q.      Okay. So I know you have had the benefit
18   based on recollection only, I would guess that               18   of listening to everybody we have deposed so far,
19   Officer Farley climbed up onto that roof.                    19   and my memory is that Officer Barnes and Farley were
20        Q.     Now, I know that you sat through Officer         20   on the north edge of this picture somewhere in these
21   Barnes' and McAlpine's testimony.                            21   properties for a period of time. You recall Farley
22        A.     Yes.                                             22   perhaps going to this rooftop. We know that Officer
23        Q.     Sergeant McAlpine believed that Barnes and       23   Kidd was on 2244. And we know that Warden and
24   Farley were a team. They were together?                      24   Clark --
25        A.     Uh-huh.                                          25      A.      Uh-huh.

                                                             54                                                               56


1         Q.     Did you see Officer Barnes up here in this       1       Q.      -- were somewhere back here, and you were
2    tax lot just north of 2244 at any point?                     2    up here in front. And we know that Vinje and
3         A.     I don't recall seeing Officer Barnes             3    Stutesman were up here in front of 2244. Do you
4    anywhere.                                                    4    remember any other officer being there and where
5         Q.     Okay. At any point after your arrival,           5    they may have been located?
6    did you receive any information from Kidd or Farley          6       A.      Sergeant McAlpine was back there with us,
7    verbally and not over the radio? That was a stupid           7    too, at 2244.
8    way of saying that.                                          8       Q.      That's true. That's right.
9                Other than radio traffic, did you hear           9       A.      I believe at some point in time Officer
10   Kidd or Farley give you any information by yelling           10   Keyser was back there as well.
11   down at you or telling you what was going on?                11      Q.      You mentioned him in your statement. Do
12        A.     No. I don't think so.                            12   you know where Keyser was?
13        Q.     Did Officer Farley tell you what he could        13      A.      I know that at some point he was with us
14   see of the Babb house?                                       14   at the BearCat, but I don't recall the timeline that
15        A.     No. Any radio -- or any information I            15   he was there. I think he was mobile and moving
16   would have received from him would have been via the         16   around from position to position.
17   radio.                                                       17      Q.      Because it is interesting you're the -- of
18        Q.     And I think Sergeant McAlpine said               18   all of the folks I have talked to, you are the only
19   yesterday that you were all communicating on channel         19   one who remembers Keyser and you mention him in your
20   1.                                                           20   statement. Did he have a particular position he was
21        A.     Correct.                                         21   to assume, or do you know what he was doing?
22        Q.     Do you remember anybody going to a               22      A.      He was there as part of the perimeter in
23   different channel or asking to go to a different             23   the front of the house.
24   channel?                                                     24      Q.      Okay.
25        A.     I don't. I don't recall that at all. We          25      A.      I don't recall exactly what he was doing


                                                      ccreporting.com
                                                                                                               Exhibit 4
                                                                                                           Page 15 of 25
       Case 6:17-cv-00424-MC                   Document
                                                 Matthew44-4  Filed 11/13/18
                                                          Grose                                  Page 16 of 25

                                                            57                                                              59


1    though, no.                                                 1    strike that. Let me back up.
2       Q.       Was he in uniform?                              2             After the BearCat was pulled into the
3       A.       Yes, I believe so.                              3    driveway here at 2244, do you recall it being moved
4       Q.       You heard me ask the questions of Sergeant      4    or adjusted in any way?
5    McAlpine about whether or not there were officers           5       A.    So when it pulled into 2244 Devos, if it
6    going door to door advising residents to stay               6    was moved or adjusted, it would have been what I
7    inside. Did you see any officer doing that?                 7    would refer to as like micro adjustments just for
8       A.       No.                                             8    angle, but there wasn't any big large movements out
9       Q.       Were there any plainclothes officers there      9    to the street or all over in the driveway. If there
10   before the shot was fired?                                  10   were adjustments, it would have been primarily just
11      A.       I don't think so, no.                           11   to the angle to see the home.
12      Q.       Okay. I don't remember if you were              12      Q.    At what point in this situation did you
13   present during the neighbor depositions, but some of        13   climb inside the BearCat in the passenger seat?
14   the neighbors said that there was an officer in             14      A.    I believe I climbed in the BearCat when it
15   plainclothes telling them to shelter inside. Do you         15   arrived on Devos Street before it went to the 2244.
16   have any idea who that might be?                            16      Q.    So down on Devos Street somewhere?
17      A.       I don't. I don't recall the presence of         17      A.    I believe so, but I -- that portion of
18   any plainclothes officer or plainclothes detective          18   when I got in the BearCat is quite hazy. I don't
19   at the scene until after the shooting occurred.             19   remember exactly when.
20      Q.       Okay. At any point in time while you were       20      Q.    Okay. Let's see if we can figure out what
21   on scene, do you remember seeing or hearing about           21   you do remember. If, in fact, you got into the
22   any officers coming over this back fence line?              22   BearCat somewhere on Devos, who was inside the
23      A.       No, not until we approached in the              23   vehicle, if anyone, other than the driver?
24   BearCat.                                                    24      A.    Officer Pieske would be the only person
25      Q.       Okay. And after the approach with the           25   that I would be able to testify with any certainty.

                                                            58                                                              60


1    BearCat, do you remember hearing or seeing of any           1    He was the driver. Everybody else behind me in the
2    officers coming up over the fence into the Babb             2    back I am unsure.
3    backyard?                                                   3       Q.    Why did you get inside the BearCat?
4       A.       No. I don't recall any officers going in        4       A.    That is one of the roles I generally or
5    the backyard.                                               5    frequently participate in is -- on the CNT is using
6       Q.       I think Officer Warden said he did at some      6    hailing from the BearCat and making phone calls and
7    point. Do you remember seeing him back here?                7    negotiating from the BearCat.
8       A.       No. The first I recall seeing Officer           8       Q.    So if in fact you got in the BearCat, it
9    Warden was after the shooting had occurred, and he          9    would have been down here on the road?
10   came -- I believe he came around the side of the            10      A.    That is my guess, yes.
11   yard.                                                       11      Q.    Okay. And who gave the order, if anyone,
12      Q.       2244?                                           12   to move the BearCat up into the driveway at 2244?
13      A.       I was up here in the -- when Officer            13      A.    It would have been one of the two
14   Warden arrived, I was up here at the front of the           14   sergeants on the scene. There was Sergeant McAlpine
15   residence. And I remember Officer Warden coming             15   or Sergeant Vinje, but I don't recall which one.
16   somewhere from back there, but I don't know his --          16      Q.    And Officer Pieske was driving the BearCat
17   he moves a lot.                                             17   the entire time you were present?
18      Q.       Okay. All right. Now, how -- I am sorry.        18      A.    Yes, ma'am.
19   I just kind of lost track of where I was going for a        19      Q.    Okay. Did he ever leave the BearCat prior
20   minute.                                                     20   to the shot being fired?
21               I want to ask you about the position of         21      A.    I don't think so.
22   the BearCat. And you heard Officer Pieske's                 22      Q.    And I know that you have testified that if
23   testimony and Sergeant McAlpine yesterday, and              23   there were any changes in the direction of the
24   sitting here today -- I will show you these pictures        24   BearCat, they would have been minor micro changes?
25   if I can find them -- do you remember the angle --          25      A.    Correct.


                                                      ccreporting.com
                                                                                                              Exhibit 4
                                                                                                          Page 16 of 25
       Case 6:17-cv-00424-MC                  Document
                                                Matthew44-4  Filed 11/13/18
                                                         Grose                                   Page 17 of 25

                                                            61                                                              63


1       Q.      Do you remember any of that sort of              1       Q.    Okay. Now, you heard me go through the
2    jockeying for position going on?                            2    explanation about how some of these slides were
3       A.      I don't remember. I have sat in the              3    created as part of our forensic reconstruction with
4    BearCat a number of times, and it is frequently             4    Officer Pieske, and I won't repeat it with you, but
5    moved and jostled, so this particular event I don't         5    I do want to show you --
6    remember if it was adjusted or not.                         6       A.    May I interrupt you? Some of that may
7       Q.      Was the engine to the BearCat turned off         7    need repeating. I was only here for a portion of
8    at any time while it was sitting in the driveway of         8    his deposition.
9    2244?                                                       9       Q.    Oh, okay. There are some exhibits here
10      A.      I don't recall that either.                      10   that I started with Officer Pieske because I want
11      Q.      Would that be a procedure to turn it off,        11   to -- I need to try and figure out as accurately as
12   or do you leave it running in case you need to move         12   possible and as scientifically sound as possible the
13   quickly?                                                    13   location of different things such as the BearCat and
14      A.      Generally it is left running in case we          14   such as the officers.
15   need to move quickly, and everything attached to it         15            So the neighbor here north of 2244 was
16   runs on a battery.                                          16   taking pictures and videotapes of the conduct and
17      Q.      That was my next question.                       17   actions of the officers. And while we were doing
18      A.      So if you turn -- yeah. Just like our            18   the reconstruction, they shared some of those with
19   patrol cars, if you turn the motors off, then you           19   our expert. So you see here this is one of the
20   run the liability of everything dying and never             20   pictures from the neighbors, and I -- there are a
21   starting it again.                                          21   lot of slides I didn't show and I am probably not
22      Q.      Does the camera run off the battery in the       22   going to show you, but there is a scientific
23   BearCat?                                                    23   comparison made with this picture and then the
24      A.      It does.                                         24   actual picture of the house so that we could get an
25      Q.      And does the hailing system and the loud         25   alignment. And we had a machine out there to do

                                                            62                                                              64


1    speaker system run off the battery?                         1    trajectory and all of that information. But from
2       A.      It does. So if I were to take an educated        2    the pictures from this machine that does this 3D
3    guess --                                                    3    rendering, we were able to, as close as possible,
4       Q.      That is the best kind.                           4    locate the BearCat in the driveway. And we also
5       A.      -- my guess is that -- and this is based         5    relied on still shots from the camera inside the
6    on my experience of being in the BearCat -- that it         6    BearCat. We even got the height of the officers and
7    was turned on when we arrived and remained on the           7    all that good stuff.
8    entire time.                                                8             So these are some pictures that are still
9       Q.      They didn't let us turn it on when we went       9    shots from the CVT inside the -- did I say that
10   to inspect it. Is it a loud-sounding vehicle?               10   right? -- inside the BearCat that we have pulled up
11      A.      In comparison to --                              11   and then compared to and used with our 3D rendering
12      Q.      A well-made Ford. I don't know.                  12   measurement of the situation. So I am trying to
13      A.      It is --                                         13   figure out the best we can -- because this is one
14                  MR. SCHMIDT: A Prius.                        14   position at 5:56, according to the clock on the
15      A.      It is louder than a Prius, but, you know,        15   BearCat. We are trying to figure out the best we
16   it has the same engine as a stock F350 diesel pickup        16   can where the BearCat was located and how it was
17   truck.                                                      17   positioned at the time of the shooting. So all of
18   BY MS. BURROWS:                                             18   that was a long explanation for what these pictures
19      Q.      Those are kind of loud.                          19   show.
20      A.      Some are louder than others, so some             20            And then I think Officer Pieske confirmed
21   people will change the exhaust to make them louder.         21   for me that that is where the camera is located, and
22   There is nothing done to that like that. It is a            22   we measured that. We measured the distance from the
23   run-of-the-mill diesel pickup truck.                        23   floor up to the turret. We did all of the
24      Q.      With a really cool body on it. Right?            24   measurements inside. And you know what I am -- you
25      A.      Yes.                                             25   can tell what I am doing here with this.


                                                  ccreporting.com
                                                                                                            Exhibit 4
                                                                                                        Page 17 of 25
       Case 6:17-cv-00424-MC                     Document
                                                   Matthew44-4  Filed 11/13/18
                                                            Grose                                  Page 18 of 25

                                                             65                                                                67


1                These pictures are taken from our -- I           1                Once the BearCat got in this angle that we
2    don't remember what it is called, but it is this 3D          2    saw in the previous picture pointed towards the Babb
3    rendering machine, and there was a particular                3    house, were you consistently in that passenger seat?
4    picture I wanted to show you to see -- so this shows         4       A.       Yes.
5    at least the angle of the camera towards the Babb            5       Q.       Did you ever leave the BearCat prior to
6    house. And when you were in the passenger seat --            6    the shot being fired?
7    and I realize that your vantage point was different,         7       A.       No, ma'am.
8    maybe to the right and slightly lower than the               8       Q.       And approximately how long do you recall
9    camera, but does this look like the angle of the             9    sitting in the BearCat before the shot was fired in
10   BearCat at the point in time the shot was fired in           10   the driveway?
11   Exhibit 41, the picture on the right?                        11      A.       Without -- without looking at the time
12      A.       I believe that was the angle of the              12   stamp and based on estimate only and recollection,
13   BearCat, yes. That camera can swivel and can move,           13   20 minutes so --
14   so, you know, it is not going to be -- there is no           14      Q.       What could you look at to maybe give your
15   way it is going to be a hundred percent perfectly in         15   estimation a little more --
16   line with the BearCat, because it can move various           16      A.       If I could look at the CAD details of when
17   and slight angles.                                           17   the BearCat arrived --
18      Q.       Sure.                                            18      Q.       Yeah.
19      A.       Based on my recollection, I believe it was       19      A.       -- and when the shot was fired, that might
20   pointed relatively straight ahead, so that would             20   give a more accurate representation of how long I
21   indicate a relatively clear and accurate                     21   was sitting there.
22   representation of the angle of the BearCat.                  22      Q.       Take a look and --
23      Q.       Okay. Thank you.                                 23      A.       So at 5:37 the BearCat was positioned,
24               And this picture -- this truck, I                24   starting hails, so my assumption would be that 5:37
25   believe -- I can't tell from this angle. This is             25   is an accurate timestamp of when the BearCat was

                                                             66                                                                68


1    Mr. Antonini's truck?                                        1    positioned on Devos.
2       A.       His Tacoma, yes.                                 2       Q.       On Devos or in the driveway?
3       Q.       Was that standing -- was the Tacoma there        3       A.       In the driveway.
4    while you were sitting in the BearCat?                       4       Q.       Okay.
5       A.       Yes, ma'am.                                      5       A.       Then at 5:52 it is indicated there is a
6       Q.       And this is the Ford F250 up here?               6    subject on the ground.
7       A.       Yes, ma'am.                                      7       Q.       And at 5:37 did you say the CAD records
8       Q.       And Officer Pieske drove the BearCat             8    said the starting of the hail at that time as well?
9    between these two vehicles?                                  9       A.       Correct.
10      A.       Technically, yes, between them. There was        10      Q.       Before 5:37, had you made all of the
11   contact between the BearCat and the Ford.                    11   calls, telephone calls that we have been talking
12      Q.       He made a path, in other words?                  12   about?
13      A.       Yes.                                             13      A.       I believe I started making phone calls
14      Q.       Okay. All right. Let's go back to 16.            14   prior to making hails, yes.
15   So all of that questioning about the angle of the            15      Q.       Was there -- the time that you started
16   BearCat -- so at some point we have the BearCat up           16   hailing the house, what made you change from phone
17   here at the northwest corner of 2244?                        17   calls to hailing? Was there some -- something
18      A.       South corner.                                    18   happened?
19      Q.       I am sorry.                                      19      A.       Yeah. There was no success with the phone
20      A.       Oh, sorry. I'm sorry. Yes. Northeast             20   calls.
21   corner.                                                      21      Q.       Okay. Did someone advise you you should
22      Q.       Northeast?                                       22   start hailing the house?
23      A.       Southwest of Mr. Babb's home.                    23      A.       Yes.
24      Q.       And let me think about how to ask this           24      Q.       Who did that?
25   question.                                                    25      A.       Sergeant McAlpine.


                                                      ccreporting.com
                                                                                                               Exhibit 4
                                                                                                           Page 18 of 25
       Case 6:17-cv-00424-MC                   Document
                                                 Matthew44-4  Filed 11/13/18
                                                          Grose                                  Page 19 of 25

                                                            69                                                                71


1       Q.       Did you notice -- so before you started         1       A.       No. I could not see him come out.
2    hailing -- and I know I am being very tedious in            2       Q.       Did someone report that he was coming or
3    breaking down this timeline, but before you started         3    someone was coming out of the house?
4    hailing and after the BearCat was positioned in the         4       A.       Yes. Someone reported that there was a
5    driveway, did you notice any activity from Mr. Babb?        5    male coming out of the house.
6       A.       No.                                             6       Q.       Do you remember if that was Officer Kidd?
7       Q.       Was anybody reporting any activity from         7       A.       I see here the designator 2E13, which I
8    Mr. Babb?                                                   8    believe was Officer Kidd, but I could be wrong.
9       A.       Not that I recall.                              9       Q.       Okay. And then were you able to watch
10      Q.       And Mr. Antonini had not yet left the           10   Mr. Antonini come down the driveway towards the
11   house. Is that correct?                                     11   BearCat?
12      A.       That's correct.                                 12      A.       I don't recall that. I don't recall
13      Q.       Did anybody report Mr. Babb was yelling or      13   seeing him, no.
14   screaming out of the windows?                               14      Q.       Did any officer go up to meet Mr. Antonini
15      A.       Not that I recall, no.                          15   or did you all just wait for him to get down?
16      Q.       Okay. And then you were hailing on the          16      A.       I think we -- I think that he was just
17   loud speaker in the SWAT. Is there a particular             17   given direction to come down the driveway. I don't
18   dialogue or script that you follow, or do you just          18   believe anybody went up to meet him.
19   say, "Hey, dude, come out"?                                 19      Q.       What kind of -- over the loud speaker he
20      A.       No, there is not a particular written           20   was given direction or somebody was yelling at him?
21   script that I use.                                          21      A.       No. Someone else was speaking to him.
22      Q.       Do you remember what you said in those          22      Q.       Okay. And I know from your report and
23   hails to the house?                                         23   other officers that Antonini did, in fact, come down
24      A.       Not verbatim, no.                               24   to the BearCat, in the back of the BearCat.
25      Q.       Do you remember the gist of what it was?        25      A.       Correct.

                                                            70                                                                72


1       A.       Yes. I remember the first hail or two           1       Q.       And I think in your report or the -- your
2    would have been hailing to any occupants inside of          2    statement, you note that you could overhear some of
3    the home specifically, because I knew that                  3    the conversation going on between Antonini and some
4    Mr. Antonini -- we believed Mr. Antonini was still          4    officers.
5    inside the house.                                           5       A.       Yes, ma'am.
6       Q.       Okay.                                           6       Q.       And was it at about that time that you got
7       A.       And we were unsure whether or not he was        7    Mr. Babb on the phone?
8    free to leave or was safe and okay, so the first two        8       A.       It was while Mr. Antonini was in the back
9    or three hails would have been something along the          9    of the BearCat, yes.
10   lines of -- along the lines of "Occupants of 2248           10      Q.       Tell me about the call, however limited it
11   Devos, this is the Eugene Police Department. We             11   was, with Mr. Babb.
12   need you to come outside with your hands empty and          12      A.       It was a very short phone call. I had --
13   in the air." Something along those lines.                   13   I had called several times. It had rang and then
14      Q.       Okay. And you got to do that because you        14   gone to voicemail. And one of the times it didn't.
15   are the hostage negotiator or just because you were         15   It rang two or three times, and then it answered and
16   in the front seat?                                          16   it was silent on the line. There was no answer.
17      A.       Just because I was in the front seat.           17   And I had a very brief conversation with Mr. Babb.
18   Other people hail as well, but I was the crisis             18      Q.       Tell me what was said, if you remember.
19   negotiator on the scene sitting in the BearCat.             19      A.       I introduced myself. Generally when I am
20      Q.       Okay. Any response to those initial             20   on the phone with somebody in a CNT capacity, I
21   hails?                                                      21   introduce myself by my first name, not "Officer
22      A.       Yes. Relatively shortly Mr. Antonini came       22   Grose, I am a police officer in your yard." It's,
23   out.                                                        23   "It is Matt with the police department. What is
24      Q.       And could you see him come out of the           24   going on today?" Some sort of introduction of what
25   house?                                                      25   is going on, what is going on with you type of


                                                   ccreporting.com
                                                                                                              Exhibit 4
                                                                                                          Page 19 of 25
       Case 6:17-cv-00424-MC                    Document
                                                  Matthew44-4  Filed 11/13/18
                                                           Grose                                Page 20 of 25

                                                           73                                                                75


1    thing.                                                     1    reportedly shot off a round somewhere was the
2             Mr. Babb called me by name. He said,              2    information that we had, and so it was very -- very
3    "Well, Matt," and then he told me he was looking at        3    casual like, "Hey, we are here to help. What can we
4    me through that scope of a rifle and pointing a gun        4    do to help you now? We are not coming into your
5    at me.                                                     5    house. We are not going to drive into your yard."
6       Q.    Could you see anybody in the window doing         6    But that is all of the information I could get out
7    that?                                                      7    over that very short period of time.
8       A.    No.                                               8                Sorry. Then your second question was what
9       Q.    Okay. Did you call him Brian or did you           9    did Mr. Antonini say and what did I recall hearing?
10   just not use any names?                                    10   Is that --
11      A.    I believe I called him Brian.                     11      Q.       Well, I -- for some reason, I didn't
12      Q.    Okay. And what was his tone and manner            12   remember that part of your statement, that you had
13   like on the phone?                                         13   told Mr. Babb that you weren't going to come into
14      A.    He was angry and hostile. He was telling          14   the house and you weren't going to drive up, and I
15   me that I couldn't come into his home, don't come          15   think you also -- do you remember anything else you
16   into his house or don't come any closer, that he was       16   told Mr. Babb?
17   looking at me through the scope of a rifle and             17      A.       I don't think so, no.
18   pointing a gun at me. I believe he told me to fuck         18      Q.       I know it was a really short call.
19   off or don't fucking come in my house, something           19      A.       Right.
20   along those lines. It was a very brief                     20      Q.       And I am looking at your statement really
21   less-than-20-second conversation, if you want to           21   quickly. Your statement -- and this just may be a
22   call it a conversation, and then he hung up on me.         22   memory issue or -- on page -- the second page of
23      Q.    Okay. Did you try and call him back?              23   your statement, which says 5 of 9 at top and, let me
24      A.    I believe so, yes.                                24   see, one, two -- the third full paragraph: "Officer
25      Q.    And he didn't answer, I take it?                  25   Grose then attempted to make contact with Babb by

                                                           74                                                                76


1       A.    Correct.                                          1    cell phone."
2       Q.    Okay. And approximately that same period          2                In this statement, it has that call after
3    of time Mr. Antonini is in the back speaking with          3    Antonini came out of the house.
4    officers. Is that correct?                                 4       A.       Correct.
5       A.    Yes.                                              5       Q.       Is that probably when the call happened?
6       Q.    Can you tell me what you remember                 6       A.       Yes. Where I was able to speak to
7    overhearing that conversation -- in that                   7    Mr. Babb, Mr. Antonini was already out of the home.
8    conversation?                                              8       Q.       And that is -- I don't see anywhere in
9       A.    Well, I would like to step back a little          9    this statement that you told Babb you weren't coming
10   bit to the phone conversation.                             10   into the house and you weren't going to drive up on
11      Q.    Go ahead.                                         11   the -- I mean, I believe that is what you said, but
12      A.    I remember while I was talking to him, I          12   I don't see it in the statement. Do you remember
13   was telling him that we are not -- I remember very         13   telling the investigator that?
14   clearly telling him we are not coming into your            14      A.       I remember telling the investigator that,
15   house, we are not going on your property.                  15   and I remember -- and it looks like he summarized it
16            At that point we already had Mr. Antonini         16   by saying we're not going anywhere --
17   out of the house. We were getting information --           17      Q.       Okay.
18   further information saying that there was nobody           18      A.       -- and that we were seeking a peaceful
19   else in the home. I remember hearing Mr. Antonini          19   resolution. So he summarized my words into that
20   clarifying that he didn't recall ever hearing a shot       20   sentence.
21   fired in the house in the time that he had been            21      Q.       But you actually said more specific?
22   there.                                                     22      A.       Yes.
23            At that point, my phone conversation was          23      Q.       So as we go through your report -- and I
24   more focused, less of intel gathering and more of          24   am not going to go through it in a lot of detail
25   pure deescalation. We had a suicidal subject who           25   with you, because you have a really good memory and


                                                  ccreporting.com
                                                                                                             Exhibit 4
                                                                                                         Page 20 of 25
       Case 6:17-cv-00424-MC                   Document
                                                 Matthew44-4  Filed 11/13/18
                                                          Grose                                   Page 21 of 25

                                                             77                                                              79


1    you are very clear -- if we come across other things         1       A.    Correct.
2    that appear to be shorthand by the investigator,             2       Q.    Did Mr. Antonini share with you
3    will you please point those out to me?                       3    approximately how many weapons Mr. Babb may have
4       A.       I will do my best.                               4    had?
5       Q.       Okay. And then you were able to overhear         5       A.    I don't recall him giving a number, but
6    the conversation between Antonini and the officers           6    saying he had a lot of hunting rifles.
7    in the back of the vehicle.                                  7       Q.    Okay.
8                After your call with Mr. Babb terminated,        8       A.    And I remember that conversation
9    did you turn around to see who was talking to                9    distinctly, because Mr. Antonini was sitting behind
10   Mr. Antonini?                                                10   us, so he could see the home through the front
11      A.       Yes. I remember turning around once and          11   windshield, and he expressed a concern of being shot
12   seeing somebody speaking to him, but I don't recall          12   while inside of the BearCat through the window
13   who it was.                                                  13   behind me. He was worried about, you know, how
14      Q.       Okay. Was it more than one officer               14   much -- what size rounds can this glass take and can
15   speaking to Mr. Antonini?                                    15   this BearCat withstand. He was worried about being
16      A.       I remember there were -- Mr. Antonini was        16   shot in the middle of an armored vehicle.
17   back there along with -- I remember seeing Officer           17      Q.    Okay. Did anybody tell him what the
18   Stutesman standing. I remember seeing Sergeant               18   capability of the BearCat was?
19   McAlpine, but I don't recall if they were the people         19      A.    I don't recall if somebody advised him of
20   talking to him.                                              20   what the capabilities were, no.
21      Q.       Okay.                                            21      Q.    Okay. And then what was Mr. Antonini's
22      A.       For some reason, Officer DeWitt is coming        22   manner and demeanor in this conversation?
23   to mind. He may have been back there, but I could            23      A.    At first he was confused. He wasn't aware
24   be mistaken.                                                 24   of what was going on and why we were there. He was
25      Q.       He told me he was at the back of the             25   fearful. I remember him expressing -- he told us

                                                             78                                                              80


1    BearCat.                                                     1    about Mr. Babb being really, really angry inside and
2       A.       Sounds familiar.                                 2    frantic inside the home.
3       Q.       Okay. Looking at the last paragraph and          3       Q.    So I see also that you -- it is noted in
4    then -- this, again, is the investigator noting your         4    this statement you gave to the investigator that
5    conversation with him, and I am still on page 5 of           5    Mr. Antonini claims he got home about 1600 hours,
6    9, last paragraph.                                           6    and so he had been home an hour and a half, hour and
7       A.       Uh-huh.                                          7    45 minutes by the time this conversation is taking
8       Q.       "He heard the roommate say" -- see where I       8    place. Is that correct?
9    am reading?                                                  9       A.    Correct.
10      A.       I do.                                            10      Q.    And I know you mentioned earlier that
11      Q.       "He heard the roommate say he was                11   Mr. Antonini said he didn't remember hearing any
12   concerned about the armored capabilities of their            12   gunshot in the house.
13   vehicle."                                                    13      A.    Correct.
14               So Mr. Antonini was questioning the              14      Q.    Is that correct?
15   BearCat's capabilities to withstand rounds?                  15      A.    Yes, ma'am.
16      A.       Yes, ma'am.                                      16      Q.    Did Mr. Antonini talk about Mr. Babb's
17      Q.       Okay. "Due to the types of rifles that he        17   conversation with his therapist? Did he overhear
18   knows Babb possesses."                                       18   that?
19               Did Mr. Antonini share what additional --        19      A.    I don't recall any mention of that from
20   what rifles or weapons Mr. Babb possessed?                   20   Mr. Antonini, no.
21      A.       I don't remember him saying anything             21      Q.    Did Mr. Antonini tell anyone in that hour
22   specific to calibers of weapons, but saying that he          22   and a half, hour 45 minutes, whatever timeline had
23   hunted and that he hunted -- frequently had a                23   elapsed that Mr. Antonini had been home, when
24   variety of hunting rifles, large game rifles.                24   Mr. Babb started to get agitated?
25      Q.       "And that Babb has many weapons."                25      A.    No, he didn't. He only made mention of


                                                     ccreporting.com
                                                                                                               Exhibit 4
                                                                                                           Page 21 of 25
       Case 6:17-cv-00424-MC                    Document
                                                  Matthew44-4  Filed 11/13/18
                                                           Grose                                Page 22 of 25

                                                             81                                                              83


1    seeing Mr. Babb agitated as he was walking out to us         1    someone in the doorway. It very well could have
2    or as he was leaving the home.                               2    been Officer Kidd.
3       Q.       Did anyone ask Mr. Antonini what had             3       Q.    Okay. Were you actively on the phone when
4    precipitated this event? Because obviously the               4    the shot went off?
5    therapist called. Did Mr. Antonini see or hear               5       A.    I wasn't speaking to anyone, but I was --
6    anything that was going on in the house?                     6    I was either dialing or holding it to my ear, I
7       A.       No. He seemed very unaware of what was           7    believe, yes.
8    going on.                                                    8       Q.    Did the shot surprise you?
9       Q.       Did he -- were you able to conclude why he       9       A.    It did.
10   was unaware?                                                 10      Q.    And could you tell where it was coming
11      A.       Based on my recollection, the first -- the       11   from?
12   first -- Mr. Antonini first became aware of what was         12      A.    I felt and thought that it came from right
13   going on at the hails of the BearCat.                        13   behind me.
14      Q.       Okay.                                            14      Q.    Okay. Did you hear anything being said
15      A.       Prior to that, he was -- I believe he was        15   prior to the shot being fired?
16   in his room or somewhere secluded in the house and           16      A.    Yes.
17   unaware of any event going on.                               17      Q.    What did you hear?
18      Q.       I find that interesting, because officers        18      A.    I heard Officer Stutesman saying something
19   outside heard Mr. Babb yelling. Even officers                19   along the lines of "Pointing a gun" or "He has a
20   inside the BearCat heard Mr. Babb yelling. Did               20   gun." Something like that.
21   anyone ask Mr. Antonini about that yelling, about            21      Q.    Okay. Did Officer Pieske say anything?
22   that agitation inside the house?                             22      A.    Not that I recall, no.
23      A.       I don't recall if anybody asked him, no.         23      Q.    Okay. So when you heard he has a gun or
24      Q.       Okay. How long do you suppose the officer        24   there is a gun, did you make any attempt to go for
25   spoke with Mr. Antonini at that point?                       25   cover or figure out where the gun was?

                                                             82                                                              84


1       A.       It was from the time that he arrived in          1       A.    No.
2    the BearCat until the shot was fired.                        2       Q.    Did anybody else in the BearCat do that,
3       Q.       Was he still in the BearCat when the shot        3    go for cover or figure out where the gun is?
4    was fired?                                                   4       A.    I don't think so. I may be overly
5       A.       I believe so, yes.                               5    confident in the capabilities of the BearCat. I
6       Q.       What were you doing when Officer Stutesman       6    feel fairly secure in there.
7    fired that shot?                                             7       Q.    So if you had been out in the open, you
8       A.       I was sitting in the passenger -- front          8    might have ducked for cover?
9    passenger of the BearCat. I was attempting to call           9       A.    Yes.
10   Mr. Babb back.                                               10      Q.    Okay. All right. That makes sense.
11      Q.       Were you looking towards the house?              11      A.    So when Mr. Babb told me that he was
12      A.       Yes.                                             12   pointing a rifle right at me and looking at me
13      Q.       Could you see Mr. Babb come to the door?         13   through the scope of a rifle, I was less concerned
14   It has been reported he came at least twice.                 14   about my own welfare and considerably concerned
15      A.       Yes, I saw him -- I saw the door open and        15   about the welfare of the officers that were out on
16   I saw the top of his head, yes.                              16   the scene. I was more likely than not sitting in
17      Q.       Okay. Both times or just once?                   17   the most secure location to be at the time.
18      A.       I definitely remember the second time. I         18            But I knew that there were officers in the
19   don't recall if I saw him the first time coming out.         19   backyard, officers on the rooftops, officers -- and
20      Q.       The first time Mr. Babb came to the door,        20   I am having a phone conversation with him. He
21   I think Officer Kidd said that he called on the              21   doesn't know who I am. So when he's saying, "I am
22   radio that he could see a male in the doorway.               22   looking at you through the scope of a rifle, I was
23      A.       Uh-huh.                                          23   instantly concerned for Officer Kidd, who was on the
24      Q.       Do you remember that call?                       24   rooftop, and I was very concerned for officers.
25      A.       I remember somebody saying that he saw           25            I remember thinking of Officer Keyser and


                                                    ccreporting.com
                                                                                                             Exhibit 4
                                                                                                         Page 22 of 25
       Case 6:17-cv-00424-MC                  Document
                                                Matthew44-4  Filed 11/13/18
                                                         Grose                                   Page 23 of 25

                                                           85                                                              87


1    DeWitt, who were in a neighbor's yard, for example,        1    can see you with my scope and I have got a rifle
2    standing behind -- I remember when I first started         2    pointed at you?" Did you relay that to anyone?
3    being behind just a thin sheet of roofing material         3       A.     I attempted to. I was attempting to get
4    that you could see my silhouette through, for              4    on the radio traffic -- on the radio to air that
5    example, but it wouldn't stop a bullet at all.             5    information specifically to other officers like he
6             And I remember instantly thinking he is           6    is pointing a rifle at someone is what I wanted to
7    pointing a gun at one of my coworkers, one of my           7    say. He told me he is pointing a rifle at someone,
8    peers, and not very concerned about me or concerned        8    but I was unable to because of the communication of
9    about Will, who is in the roof hatch behind me. So         9    people going on rooftops.
10   if he is pointing a rifle at me, that didn't really        10      Q.     Okay. Did any other officers report via
11   startle me, but I was very concerned for my                11   the radio that they saw Mr. Babb in a window with a
12   coworkers.                                                 12   rifle?
13      Q.    Those outside of the BearCat?                     13      A.     I don't think so, no.
14      A.    Exactly. Those that were not behind a             14      Q.     Okay. Could you see Mr. Babb in the
15   vehicle designed to withstand fire.                        15   window?
16      Q.    Do you know what the capabilities of the          16      A.     No. That was part of my concern. Had he
17   BearCat are with respect to the ballistics                 17   said "I am pointing a rifle at you" and I could see
18   resistance?                                                18   him and a rifle, then I would be concerned for that.
19      A.    I have heard, but I haven't looked at the         19   I was concerned that he was pointing a rifle at
20   technical specs, no.                                       20   someone in the backyard, for example, or to the
21      Q.    What had you heard?                               21   north, for example --
22      A.    What I have heard is that the metal can           22      Q.     Okay.
23   take glancing -- up to glancing blows or a glancing        23      A.     -- and believing it might be me talking to
24   blow from a 50-caliber rifle.                              24   him and just saying "I am pointing my rifle at you."
25      Q.    Okay.                                             25   That was what I wanted to get on the radio and say,

                                                           86                                                              88


1       A.    The windshield I have heard a variety of          1    "He is pointing a rifle at somebody. If you are not
2    reports. I don't know what the windshield can              2    behind a tree or something very large, get behind
3    withstand.                                                 3    appropriate cover." But I was unable to because it
4       Q.    Okay. Now, when Mr. Babb told you on the          4    was shortly after he hung up on me that he came out
5    phone that "I can see you and I have" -- "I can see        5    with a rifle that he pointed at Will, Officer
6    you in my scope and I have a rifle pointed at you,"        6    Stutesman.
7    did you hear anybody who had eyes on the house say,        7       Q.     Okay. I want to ask you about sort of
8    "I see him in the window" or "He has got a rifle,"         8    the -- it wasn't yet a conversation, but Sergeant
9    anything like that?                                        9    McAlpine and a couple other officers indicated that
10      A.    No.                                               10   they were considering withdrawal --
11      Q.    And presumably Officer Kidd had eyes on at        11      A.     Uh-huh.
12   least the windows in the front of the house. Is            12      Q.     -- from the scene. Do you remember that,
13   that correct?                                              13   those discussions?
14      A.    I think so, yes.                                  14      A.     I do.
15      Q.    And do you know whether Officer Farley was        15      Q.     Can you tell me what you recall about
16   on the rooftop of the house to the north of 2244 at        16   those discussions?
17   that point?                                                17      A.     Yes. So that was after Mr. Antonini came
18      A.    I don't think he was on the roof yet.             18   out of the house, after he was giving the
19      Q.    Okay. Was he on the way up?                       19   information that he had been at the home since about
20      A.    I remember hearing radio traffic from             20   4 p.m., had not heard a shot fired, and didn't
21   Officer Farley and Officer Kidd about maneuvering on       21   believe anybody else was in the house. Essentially,
22   roofs. Where they were exactly at the time, I don't        22   Mr. Antonini was -- yeah, I would use the word
23   know, if they were going from rooftop to rooftop or        23   either eroding or dissolving our reason to be there
24   climbing up or down.                                       24   at that time.
25      Q.    So did you tell anyone that Babb said, "I         25             There was only one person reporting a shot


                                                   ccreporting.com
                                                                                                           Exhibit 4
                                                                                                       Page 23 of 25
       Case 6:17-cv-00424-MC                 Document
                                               Matthew44-4  Filed 11/13/18
                                                        Grose                                  Page 24 of 25

                                                           89                                                              91


1    being fired, a therapist who is not at the scene, so       1       Q.      Right? And Code 9 means that only
2    he was basically saying I don't know what we are           2    officers who are involved in that particular
3    there for. And so we stopped with hails. We were           3    incident should be using the channel you are on.
4    starting the discussion of, well, then why are we          4    Correct?
5    here? I remember that being part of it. And that           5       A.      Correct.
6    being what I was gathering as well from the                6       Q.      That was channel 1. Right?
7    conversation is that we are going to be out of here        7       A.      Correct.
8    in ten minutes.                                            8       Q.      And that officers who aren't at the call
9       Q.    Okay. Were you going -- was the                   9    should use a different channel?
10   discussion to completely leave the scene or just           10      A.      Correct.
11   withdraw the BearCat?                                      11      Q.      And how many channels are there?
12      A.    What would have happened at that time was         12      A.      Hundreds. There are hundreds of channels
13   we would have definitely withdrawn the BearCat             13   accessible to either our portable hand-held radios
14   within a few minutes, and I would have attempted to        14   or our car radios.
15   continue to talk to him on the phone, but from down        15      Q.      How many are typically used?
16   the block, just to offer resources.                        16      A.      I would say that 95 percent of the radio
17            He is obviously someone in crisis. He is          17   traffic occurs on Stations 1, 2, and 3. Maybe a
18   a combat veteran. He could use assistance and              18   little bit more on channel 4. The overwhelming
19   support and some help, which is why I wanted to be         19   majority is on Stations 1, 2 and 3.
20   there. And I would have maintained phone calls had         20      Q.      So if an officer on the scene on channel 1
21   he allowed me to and said: "Hey, here is the               21   wanted to talk to another officer on a different
22   resources I have. What can I do to help? Do you            22   channel, would the Code 1 radio traffic pick that
23   want me to go away? Do you want Cahoots? Do you            23   up, that an officer was asking another officer to go
24   want Ms. Higgins? What can I do to help you tonight        24   to a different channel?
25   to calm down from what is going on?" But that never        25      A.      Yes. You would have to request that the

                                                           90                                                              92


1    came to be.                                                1    other officer change channels as well. So typical
2       Q.    Now, can I ask how tall you are?                  2    radio traffic, if I wanted to speak to, let's say,
3       A.    I am five eight.                                  3    Officer Stutesman, I would say something along the
4       Q.    Okay. Okay. I have got your statement             4    lines of, "Stutesman, go to 3," and he would know
5    in. I think I am done with you.                            5    what that means. And we would both change to
6                  MS. BURROWS: Let's take a break and          6    channel 3, have our own private conversation, and
7    let me double-check.                                       7    then switch back to 1.
8                  MR. SCHMIDT: Okay.                           8               But with a Code 9 on channel 1, that
9                  (Recess: 11:08 to 11:17 a.m.)                9    generally indicates that everything having to do
10                                                              10   with that call should remain on that channel so that
11                       EXAMINATION                            11   everyone on that call is aware of all of the
12   BY MR. SCHMIDT:                                            12   information. So taking side bar conversations and
13      Q.    All right. Officer Grose, did you want to         13   side information is -- shouldn't happen at all.
14   clarify or correct an answer that you gave regarding       14                 MR. SCHMIDT: Okay. That is all of
15   the engine in the BearCat?                                 15   the questions I have.
16      A.    Yes. I stated earlier the engine in the           16                 MS. BURROWS: I have no more
17   BearCat is a diesel. It, in fact, is a V10                 17   questions. Thank you so much.
18   gas-powered engine, so it is probably quieter than         18                 MR. SCHMIDT: We will reserve the
19   the diesel.                                                19   right to read and sign his deposition.
20                 MS. BURROWS: Okay.                           20                 (The deposition was concluded at
21   BY MR. SCHMIDT:                                            21                  11:19 a.m.)
22      Q.    And then you testified that at the                22
23   incident regarding the radio traffic, that the radio       23
24   traffic on the channel you were using was Code 9?          24
25      A.    Correct.                                          25


                                                   ccreporting.com
                                                                                                            Exhibit 4
                                                                                                        Page 24 of 25
                                          Case 6:17-cv-00424-MC                  Document
                                                                                   Matthew44-4  Filed 11/13/18
                                                                                            Grose                Page 25 of 25

                                                                                              93

                                   1    State of Oregon    )
                                                           )     ss.
                                   2    County of Lane     )
                                   3       I, Christine Oljace, CSR-RPR, a Certified
                                   4    Shorthand Reporter for the State of Oregon, certify
                                   5    that the witness was sworn and the transcript is a
                                   6    true record of the testimony given by the witness;
                                   7    that at said time and place I reported by stenotype
                                   8    all testimony and other oral proceedings had in the
                                   9    foregoing matter; that the foregoing transcript
                                   10   consisting of 92 pages contains a full, true and
                                   11   correct transcript of said proceedings reported by
                                   12   me to the best of my ability on said date.
                                   13      If any of the parties or the witness requested
                                   14   review of the transcript at the time of the
                                   15   proceedings, correction pages are attached.
                                   16      IN WITNESS WHEREOF, I have set my hand this 2nd
                                   17   day of November 2017, in the City of Eugene, County
                                   18   of Lane, State of Oregon.
                                   19
                                   20
                                   21


                                   22   Christine Oljace, CSR-RPR
                                   23   CSR No. 05-0397
                                   24   Expiration Date: September 30, 2018
                                   25




                                   1    Matthew Grose
                                   2    McGowan, et al., vs. Stutesman, et al.
                                   3    October 19, 2017
                                   4
                                   5    PAGE/LINE.....................................CHANGE
                                   6    |___________________________________________________
                                   7    |___________________________________________________
                                   8    |___________________________________________________
                                   9    |___________________________________________________
                                   10   |___________________________________________________
                                   11   |___________________________________________________
                                   12   |___________________________________________________
                                   13   |___________________________________________________
                                   14   |___________________________________________________
                                   15   |___________________________________________________
                                   16   |___________________________________________________
                                   17
                                   18       I declare under penalty of perjury that the 92
                                   19   pages referenced above are true and correct except
                                   20   for such corrections as noted. Executed this ......
                                   21   day of ................. 2017.
                                   22           |..............................|
                                   23            Matthew Grose
                                   24
                                   25


                                                                                      ccreporting.com
                                                                                                                          Exhibit 4
                                                                                                                      Page 25 of 25
Powered by TCPDF (www.tcpdf.org)
